Case 1:16-cv-04756-NGG-VMS Document 352 Filed 12/04/20 Page 1 of 9 PageID #: 12858




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


     MARTÍN JONATHAN BATALLA
     VIDAL, et al.,

                          Plaintiffs,

              v.                            16-CV-4756 (NGG) (VMS)

     CHAD WOLF, et al.,

                          Defendants.


     STATE OF NEW YORK, et al.,

                          Plaintiffs,

              v.                            17-CV-5228 (NGG) (VMS)

     DONALD J. TRUMP, et al.,

                          Defendants.



                 PLAINTIFFS’ JOINT REPLY IN SUPPORT OF
    MOTION FOR PARTIAL SUMMARY JUDGMENT AND UPDATE ON STATUS OF
                   DISCUSSIONS BETWEEN THE PARTIES
Case 1:16-cv-04756-NGG-VMS Document 352 Filed 12/04/20 Page 2 of 9 PageID #: 12859




                                                   INTRODUCTION

            Since Defendants first attempted to terminate DACA in September 2017, over one million

   lives have been thrown into jeopardy. The unlawfully issued Wolf Memorandum perpetuated that

   jeopardy. Since that memorandum was issued in July 2020, many DACA-eligible young people

   have been forced to forgo educational opportunities, live in fear of immigration proceedings and

   separation from their families, and suffer the economic consequences of being unable to obtain

   work authorization attendant to deferred action. Many who aged into eligibility for DACA but

   were locked out of the program as a result of Defendants’ unlawful actions—including Plaintiff

   and Class Representative M.B.F.—have accrued periods of “unlawful presence,” incurring

   profound risks to their future ability to remain in or return to the United States. Defendants’ brief

   opposing the relief sought by Plaintiffs to remedy these injuries does not refute any of the legal

   arguments made in Plaintiffs’ opening brief or raise any new legal issues for the Court. 1 Plaintiffs

   submit this Reply for the limited purpose of addressing why declaratory relief regarding unlawful

   presence is needed to remedy the injuries that Defendants’ unlawful actions have inflicted upon

   Plaintiffs, and to update the Court on the status of discussions between the parties.

                                                      ARGUMENT

            Plaintiffs’ request for declaratory relief with respect to accrual of “unlawful presence”

   seeks to undo the harm to class members directly caused by Defendants’ unlawful issuance of the

   Wolf Memorandum. Contrary to Defendants’ assertions, Plaintiffs do not seek to modify the



   1
    Although Defendants suggest that Plaintiffs’ proposed injunctive relief “could inappropriately hamstring future
   agency policy changes with respect to DACA,” Defs.’ Opp. at 8 (Dkt. 350), that is a tortured reading of Plaintiffs’
   proposed order and conflicts with Plaintiffs’ prior acknowledgments that Defendants have latitude to change their
   discretionary policies, providing they do so in accordance with the law. In any event, the parties can easily seek
   clarification or relief from this Court if there is any doubt about how the Court’s order will apply to a particular set
   of facts.


                                                               1
Case 1:16-cv-04756-NGG-VMS Document 352 Filed 12/04/20 Page 3 of 9 PageID #: 12860




   statutory provisions that govern the accrual of unlawful presence nor do they seek remedies that

   go beyond what Plaintiffs and class members would have obtained were it not for Defendants’

   unlawful actions.

   I.     Plaintiffs and Class Members Have Accrued Unlawful Presence as a Direct Result of
          Defendants’ Unlawful Actions, with Significant Consequences

          Under the Immigration and Nationality Act (“INA”), individuals are deemed unlawfully

   present in the United States if they are “present in the United States after the expiration of the

   period of stay authorized by the Attorney General or [are] present in the United States without

   being admitted or paroled.” 8 U.S.C. § 1182(a)(9)(B)(ii). Individuals who are “unlawfully

   present” in the United States for “more than 180 days but less than 1 year” may face a 3-year bar

   on admission to the United States. Id. § 1182(a)(9)(B)(i)(I). Individuals who are unlawfully

   present “for one year or more” may face a ten-year bar to admission. Id. § 1182(a)(9)(B)(i)(II).

   Individuals who are unlawfully present for more than one year, have been ordered removed, and

   reenter or tried to reenter the country without “being admitted or paroled” are permanently

   inadmissible. Id. § 1182(a)(9)(C); see also USCIS, Unlawful Presence and Bars to Admissibility

   (last updated July 23, 2020), available at https://www.uscis.gov/laws-and-policy/other-

   resources/unlawful-presence-and-bars-to-admissibility.

          However, unlawful presence only begins to accrue after an individual turns 18 years old.

   8 U.S.C. § 1182(a)(9)(B)(iii)(I). Under the pre-2017 DACA guidance, individuals would (i) “not

   accrue unlawful presence during the period of deferred action,” and (ii) if they were under 18 years

   of age at the time of submission of their initial request for DACA, which is true for many first-

   time DACA applicants, they would “not accrue unlawful presence while the request is pending




                                                    2
Case 1:16-cv-04756-NGG-VMS Document 352 Filed 12/04/20 Page 4 of 9 PageID #: 12861




   with USCIS.”2 But the Wolf Memorandum deprived some class members of the ability to apply

   for or obtain DACA, with the result that these class members accrued unlawful presence they never

   would have accrued absent its issuance. Therefore, relief that secures for class members the

   protections against accrual of unlawful presence that they would have had if the Wolf

   Memorandum had not unlawfully precluded them from applying for DACA is appropriate and

   warranted.

              The accrual of unlawful presence has profound implications on people’s lives, including

   for named Plaintiff M.B.F. In her case, triggering the immigration bars through the accrual of

   unlawful presence could prevent her from obtaining lawful status in the future. M.B.F. has lived

   in the United States since she was four years old; she has attended New York city schools, and her

   relatives have lawful status. Decl. of M.B.F. ¶¶ 4-9 (Dkt. 309-5 at Ex. L). 3 M.B.F.’s grandmother

   is a U.S. citizen and has petitioned for M.B.F.’s mother to obtain lawful status. See Fourth

   Amended Compl. ¶ 40 (Dkt. 308). M.B.F. has a potential pathway to lawful status, but she has

   received a Notice to Appear for immigration court, rendering removal proceedings a tangible and

   imminent concern. Accrual of unlawful status jeopardizes her ability to pursue lawful status for

   years, and perhaps permanently. 4 See id.; Decl. of M.B.F. ¶ 4 (Dkt. 309-5 at Ex. L).




   2
    See DACA, Archived Frequently Asked Questions Q48, available at https://www.uscis.gov/archive/frequently-
   asked-
   questions#:%7E:text=Archived%20Content&text=USCIS%20is%20not%20accepting%20requests,5%2C%202017.
   3
       References to the docket (“Dkt.”) cite to the docket in the Batalla Vidal matter, No. 16-CV-4756 (NGG) (VMS).
   4
     Many DACA recipients are part of mixed status families where some family members are legal permanent
   residents or United States citizens. If a DACA recipient is the beneficiary of a family-based petition filed by a U.S.
   citizen or legal permanent resident family member but not eligible under 8 U.S.C. § 1255(a) to adjust status in the
   United States, they can travel to obtain an immigrant visa at a U.S. consulate abroad. When they are readmitted
   pursuant to their immigrant visa, they become legal permanent residents. However, if a DACA recipient has
   triggered a three- or ten-year bar under 8 U.S.C. § 1182(a)(9)(B)(i), they will be unable to return to the United States
   after departing, unless they qualify for an extremely limited waiver.




                                                              3
Case 1:16-cv-04756-NGG-VMS Document 352 Filed 12/04/20 Page 5 of 9 PageID #: 12862




           M.B.F. turned 18 years old in September 2020 during the period that the unlawful Wolf

   Memorandum has been in effect; by March 2021, she will have accrued sufficient unlawful

   presence to be subjected to the three-year admissibility bar. Id. In 2017, M.B.F. had already begun

   preparing her DACA application when Defendants terminated DACA within days of M.B.F.’s

   15th birthday – the date when she would have first been eligible to apply for DACA. 5 See Fourth

   Amended Compl. ¶ 37 (Dkt. 308). In early July of 2020, M.B.F. submitted an application for

   deferred action under DACA, which USCIS received on or around July 7, 2020. See id. at ¶ 39.

   Yet, her application was not processed or adjudicated. See id. at ¶ 40; Decl. of M.B.F. ¶ 3 (Dkt.

   309-5 at Ex. L). M.B.F. would not receive full relief from this Court, even after vacatur of the

   Wolf Memorandum, if the Court declines to remedy the unlawful presence she would have avoided

   but for the Wolf Memorandum.

   II.     Plaintiffs’ Requests for Additional Declaratory Relief are Necessary and
           Appropriate

           Plaintiffs will not be made whole by the mere vacatur of the Wolf Memorandum; additional

   remedies are necessary and this Court has the power to issue such relief pursuant to 28 U.S.C.

   § 2201(a). Defendants object that Plaintiffs’ proposal would exceed the tolling of unlawful

   presence afforded to individuals by the pre-2017 DACA guidance. For individuals who submit a

   DACA request before they turn 18, Defendants argue, “an individual could wait several years

   before submitting his or her request” and thereby benefit from undue tolling. Defs.’ Opp. at 10

   (Dkt. 350). For individuals who became eligible for DACA after the issuance of the Wolf

   Memorandum and who submit their first-time request for consideration for deferred action under


   5
     Under the pre-2017 DACA guidance, individuals could submit a request for deferred action under DACA when
   they were younger than 15 years old if they were in removal proceedings, had a final order of removal, or had a
   voluntary departure order, and were not in immigration detention. See USCIS, Consideration of Deferred Action for
   Childhood Arrivals (DACA), available at https://www.uscis.gov/archive/consideration-of-deferred-action-for-
   childhood-arrivals-daca.



                                                          4
Case 1:16-cv-04756-NGG-VMS Document 352 Filed 12/04/20 Page 6 of 9 PageID #: 12863




   DACA, Defendants are concerned about a “windfall” because their accrued unlawful presence

   would be “erased” regardless of their age when the Wolf Memorandum was issued. Defendants’

   concerns are easily addressed. Id. at 11.

           For the first group—individuals who submitted first-time requests for DACA before they

   turned 18, whose requests were denied or rejected under the Wolf Memorandum, and who re-

   submit their first-time requests and whose requests are granted—Defendants’ concern would be

   addressed by limiting relief to individuals who re-submit their requests within a reasonable time

   frame, as Defendants themselves suggest. Id. at 10 n.8. Plaintiffs propose six months as a

   reasonable period.6 For the second group—individuals who became eligible to request deferred

   action under DACA after the date of the Wolf Memorandum (July 28, 2020), and who submit a

   first-time request for consideration of deferred action under DACA after issuance of the Court’s

   order and are granted deferred action under DACA—Defendants’ concern would be addressed by

   limiting relief to individuals who apply within the same reasonable amount of time and by tolling

   the accrual of unlawful presence from July 28, 2020.

           Plaintiffs therefore amend their Paragraph 6 of their Proposed Order to read as follows:

                   6. The Court DECLARES under 28 U.S.C. § 2201 that: (1) individuals who
           submitted first-time requests for consideration of deferred action under DACA
           before they turned 18, whose requests were denied or rejected under the Wolf
           Memorandum, who re-submit first-time requests within 6 months of the issuance
           of this order and whose resubmitted requests are granted, do not accrue unlawful
           presence under 8 U.S.C. § 1182(a)(9) as of the submission date of their first request
           that was unlawfully rejected under the Wolf Memorandum; and (2) individuals who
           became prima facie eligible for deferred action under DACA after July 28, 2020,
           and who submit their first-time request for consideration of deferred action under
           DACA within 6 months of the issuance of this order and are granted deferred action
           under DACA, do not accrue unlawful presence under 8 U.S.C. § 1182(a)(9) for the
           period from July 28, 2020 to the grant of deferred action under DACA, if their
           application is granted.
   6
    8 U.S.C. § 1182(a)(9)(B)(i)(I) provides a 180-day grace period before the accrual of unlawful presence triggers
   adverse consequences. In addition, six months is roughly the time that will have elapsed from July 28, 2020, the
   date of the Wolf Memorandum, to the date that this court orders relief.



                                                            5
Case 1:16-cv-04756-NGG-VMS Document 352 Filed 12/04/20 Page 7 of 9 PageID #: 12864




   III.    Status of Discussions Between the Parties

           By order dated December 3, 2020, the Court directed Plaintiffs to update the Court on the

   status of discussions with Defendants by noon on Friday, December 4. On December 3, the parties

   met and conferred, and Plaintiffs are authorized to state that Defendants agreed to stipulate to the

   relief sought in paragraph 2 of Plaintiffs’ proposed order, which states “The Court VACATES the

   Wolf Memorandum.” The parties did not reach agreement regarding any other provision of the

   relief sought by Plaintiffs’ motion, and Plaintiffs respectfully request that the Court adjudicate

   Plaintiffs’ motion at the Court’s earliest convenience.

           Regarding the extension by a year of unlawfully issued 1-year grants of DACA and related

   work authorization (“EAD”) documents to 65,800 individuals, Defendants suggested in their filing

   that publication of extensions of the length of these grants in the Federal Register could satisfy the

   relief warranted here. Defs.’ Opp. at 7 n.6. Plaintiffs advised Defendants during their December

   3 conferral that Plaintiffs agree that publication in the Federal Register would be helpful in

   informing class members of their rights, if completed no later than 5 business days of the Court’s

   order, but does not on its own provide full relief to the class. EADs are the primary form of

   government identification for DACA recipients and are essential in terms of obtaining and

   retaining employment. Moreover, in some states, the expiration of a driver license is expressly

   tied to the expiration of an EAD. See, e.g., 75 PA. CONS. STAT. ANN. §1512(e) (West 2020).

   Simply put, class members cannot carry a copy of a Federal Register notice to replace the value of

   their EAD card for all the situations on which they rely on it. For this reason, Plaintiffs continue

   to seek injunctive relief that reissues EADs to all DACA recipients unlawfully given one-year

   EADs.




                                                     6
Case 1:16-cv-04756-NGG-VMS Document 352 Filed 12/04/20 Page 8 of 9 PageID #: 12865




                                           CONCLUSION

          Plaintiffs respectfully request that the Court grant Plaintiffs’ motion for partial summary

   judgment, vacate the Wolf Memorandum, and enter the further relief set forth in the proposed

   order filed with Plaintiffs’ motion.



    DATED: December 4, 2020                       Respectfully submitted,

    By: /s/ Trudy S. Rebert                       By: /s/ Matthew Colangelo
    Trudy S. Rebert, Esq. (TR 6959)               Matthew Colangelo
    NATIONAL IMMIGRATION LAW                        Chief Counsel for Federal Initiatives
    CENTER                                        Anisha S. Dasgupta, Deputy Solicitor General
    P.O. Box 721361                               Alex Finkelstein, Project Attorney
    Jackson Heights, NY 11372                     Sania Khan, Assistant Attorney General
    (646) 867-8793                                Joseph Wardenski, Senior Trial Counsel
                                                  Office of the New York State Attorney General
    Araceli Martínez-Olguín, Esq. (AM 2927)       28 Liberty Street
    Mayra B. Joachin, Esq. (pro hac vice)         New York, NY 10005
    NATIONAL IMMIGRATION LAW                      Phone: (212) 416-6057
    CENTER                                        Matthew.Colangelo@ag.ny.gov
    3450 Wilshire Blvd. #108-62
    Los Angeles, CA 90010                         Attorneys for the Plaintiffs in 17-CV-5228
    (213) 639-3900                                (NGG) (VMS)
    martinez-olguin@nilc.org

    Camila Bustos, Law Student Intern
    Armando Ghinaglia, Law Student Intern
    Angie Liao, Law Student Intern*
    Edgar A. Melgar, Law Student Intern
    Medha Swaminathan, Law Student Intern*
    Ramis Wadood, Law Student Intern
    Muneer I. Ahmad, Esq. (MA 9360)
    Marisol Orihuela, Esq. (pro hac vice)
    Michael J. Wishnie, Esq. (MW 1952)
    JEROME N. FRANK LEGAL SERVS.
    ORG.
    P.O. Box 209090
    New Haven, CT 06520
    (203) 432-4800

    Karen C. Tumlin, Esq. (pro hac vice)
    Cooperating Attorney



                                                   7
Case 1:16-cv-04756-NGG-VMS Document 352 Filed 12/04/20 Page 9 of 9 PageID #: 12866




    JEROME N. FRANK LEGAL SERVS.
    ORG.
    P.O. Box 209090
    New Haven, CT 06520
    (323) 316-0944

    Vanessa Dell, Esq. (VD 1157)
    Jessica Young, Esq.**
    MAKE THE ROAD NEW YORK
    301 Grove Street
    Brooklyn, NY 11237
    (718) 418-7690

    Attorneys for the Batalla Vidal Plaintiffs in
    16-CV-4756 (NGG) (VMS)

    * Motion for law student appearance
    pending

    **Application forthcoming in E.D.N.Y.




                                                    8
